    Case 1:18-cr-20136-FAM Document 63 Entered on FLSD Docket 11/05/2018 Page 1 of 7
2




                                 U N IT ED STA TES D ISTRIC T C O U RT
                                 SOUTH ERN DISTRICT O F FLO RIDA

                                  CASE NO.18-20136-CR-M ORENO(s)
      UNITED STATES OF AM ERICA

      VS.

      LEW IS RICH ARD BENN ETT,

                                   D efendant.
                                                 /

                                          PLEA AGREEM ENT
            TheUnited StatesAttorney'sOfficefortheSouthern Distri
                                                         ctofFlorida(èçthisOffke''land
     LEW IS RICHARD BENNETT (hereinaher referred to as the Rdefendanf') enter into the
     follow ing agreem ent:

                Thedefendantagreestoplead guiltytotheSuperseding lnf
                                                                    ormation,which chargesthe
     defendantwith involuntary m anslaughterwithin thespecial
                                                                maritimeandterritorialjurisdictionof
     theUnited Statesin violation ofTitle 18, United StatesCode Sedion 1112
                                                                 ,             .



            2. Thedefendantisawarethatthesentencewillbeim posedbytheCourtafterconsidering

     the advisory Federal Sentencing Guidelines and Policy St
                                                            atements (hereinafter :ûsentencing
     Guidelines''). The defendantacknowledges and understands thatthe Courtwill compute an
     advisory sentence under the Sentencing Guidelines and th
                                                             atthe applicable guidelines willbe
     detennined bytheCourtrelying inpartontheresultsofapr
                                                         e-sentenceinvestigationby theCourt's
    probation office,which investigation w illcom m ence after the guilty plea has been entered
                                                                                              .   The
    defendantisalso awarethat, undercertain circum stances theCourtm ay departfrom theadvisory
                                                          ,


    sentencing guideline range thatit has com puted, and m ay raise or lowerthatadvisory sentence

    underthe Sentencing Guidelines. The defendantisfurtheraware and understandsthatthe Co
                                                                                         urt
Case 1:18-cr-20136-FAM Document 63 Entered on FLSD Docket 11/05/2018 Page 2 of 7



  isrequired to considerthe advisory guideline range determined underthe S
                                                                          entencing Guidelines,
  butisnotboundto imposeasentencewithin thatadvisoryrange;theCourtisperm ittedtotailorthe

  ultim atesentencein lightofotherstatutory concerns, and such sentencem ay beeitherm ore severe

  or less severe than the Sentencing Guidelines' advisory range.     Knowing these facts, the
 defendantunderstandsand acknowledgesthatthe Courthasthe authority to i
                                                                      m pose any sentence
 within andup tothestatutorym aximum authorizedby law fortheoffenseidentified in paragraph 1

 and thatthedefendantm ay notwithdraw thepleasolely asaresultofthe sentence imposed.

             The defendant also understands and acknowledges that the Courtm ay im
                                                                                        pose a
 statutory maximum term of imprisonment of up to eight (8) years, followed by a term of
 supervisedreleaseofuptothree(3)years. lnadditionto aterm ofimprisonmentand supervised
 release,the Courtm ay imposea fineofup to $250,000 and may orderrestitution   .



        4. Thedefendantfurtherunderstandsand acknowledgesthat, in addition to any sentence

 imposed underparagraph 3 ofthisagreement, a specialassessmentin the amountof$100w illbe

 im posed on the defendant. The defendantagrees thatany specialassessm entimposed shallbe

 paid atthetim eofsentencing. lfadefendantisfinancially unable to pay the specialassessment
                                                                                              ,

 thedefendantagreesto presentevidencetothisOfficeandtheCourtatthetim eofsentencing asto

 thereasonsforthedefendant'sfailureto pay.

        5. ThisOffice reservestherightto inform the Coul'tand the probation oftk eofallfacts

 p'
  ertinent to the sentencing process, including allrelevantinform ation concerning the offenses

 com mitted,whether charged or not, as wellas concem ing the defendant and the defendant's

 background. Subjectonlytotheexpresstermsofanyagreed-upon sentencingrecommendations
Case 1:18-cr-20136-FAM Document 63 Entered on FLSD Docket 11/05/2018 Page 3 of 7



  contained in thisagreement,thisOffk efurtherreservestherightto m ake any recom m endation as

  to thequality and quantity ofpunishm ent.

         6.      This O ffice agrees that it w illrecom m end at sentencing thatthe Courtreduce by

  two levelsthesentencing guidelinelevelapplicabletothedefendant'soffense,pursuantto Section

  3E1.1(a)ofthe Sentencing Guidelines,based upon the defendant'srecognition and affirmative
  and tim ely acceptance of personal responsibility. If at the tim e of sentencing the defendant's

  offense level is determ ined to be 16 or greater, this O ffice w ill file a m otion requesting an

  additionaloneleveldecreasepursuantto Sedion 3E1.1(b)ofthe Sentencing Guidelines,stating
  thatthe defendanthas assisted authoritiesin the investigation orprosecution ofthe defendant's

  own misconductby tim ely notifying authorities ofthe defendant's intention to entera plea of

  guilty, thereby pennitting the governm ent to avoid preparing for trial and pennitting the

  governm entand the Courtto allocate theirresources efficiently. This O ffice,how ever,w illnot

  berequired to makethismotion andthisrecommendation ifthedefendant:(1)failsorrefusesto
  m ake a 1 11, accurate and com plete disclosure to the probation office of the circum stances

  surrounding the relevant offense conduct;(2) is found to have misrepresented facts to the
  governmentprior to entering into this plea agreement;or (3)commits any misconductafter
  entering into thispleaagreem ent,including butnotlim ited to com m itting a state orfederaloffense,

  violating any term of release, or m aking false statem ents or m isrepresentations to any

  governm entalentity orofticial.

         7.      This Oftk e and the defendantagree that,although notbinding on the probation

  officeortheCourt,theywilljointly recommendthatthe Courtmakethefollowingfindingsand
  conclusions as to the sentence to be im posed:


                                                   3
Case 1:18-cr-20136-FAM Document 63 Entered on FLSD Docket 11/05/2018 Page 4 of 7



                 a.     Base Offense Level: Thatthe Base Offense Levelforthe Offense is 18
                                                                                               ,

  pursuantto United States Sentencing G uidelines Section 2A 1.4(2)(A).

                b.      UseofSpecialSkill:Thatthedefendantshould receiveatwo- levelincrease

  for use of a special skill in the com m ission of the offense pursuant to Secti
                                                                                 on 381.3 of the
  Sentencing Guidelines, in that he was the captain of the SN Surf lnto Summ er a 40-foot
                                                                               ,

  catam aran,and an experienced sailor.

         8.     Theparties agree tojointly recommend thatthe Court, pursuantto 18 U.S.C.j
 3553(a),should imposeasentencethatisabovetheadvisoryguidelinerangebasedonthenature
 and circum stances of the offense.       The defendant understands that this Office will be

 recommending to the Court a sentence of eight (8) years' imprisonment (96 months'
 imprisonment),thestatutorymaximum sentence forthe offenseofinvoluntarymanslaughter, in
 violation ofTitle 18,United StatesCode, Section 1l12. ThisOftice and the defendantagreethat

 the defendantisallowed to argue fora sentence as1ow asseven (7)years'imprisonment(84
 months'imprisonment),butis notallowed to argue for a sentence below seven (7) years
 imprisorlment(84monthsimprisonment). Thedefendantunderstandsandacknowledgesthatthe
 Courtisunderno obligation to impose eitheroftherecomm ended sentences eitherby thisO ftice
                                                                              ,

 orthe defendant.

        9.     This Office and the defendant agree that if the Court does not accept the

 defendant'spleaofguilty to theSupersedinglnform ation, orthedefendantsuccessfully withdraws

 hispleaofguilty to the Superseding Inform ationpriorto sentencing, thatthedefendant'swaiverof

 indictm ent will also be withdrawn, the Superseding lnform ation w ill be dism issed w ithout

 prejudice,andthetrialwillproceedonthechargeintheoriginalIndictment       .




                                               4
Case 1:18-cr-20136-FAM Document 63 Entered on FLSD Docket 11/05/2018 Page 5 of 7



        10.    Thedefendantisawarethatthesentencehasnotyetbeen determined by theCourt.

 Thedefendantalso isawarethatany estimateoftheprobablesentencingrange orsentencethatthe

 defendantm ay receive,whetherthatestimatecom esfrom the defendant'sattorney, thisO ffice,or

 theprobation office,isaprediction,notaprom ise,and isnotbinding on thisOffice, the probation

 oftice orthe Court.The defendantunderstandsfurtherthatany recom mendation thatthisOffice

 m akes to the C ourt as to sentencing, whether pursuant to this agreem ent or otherw ise, is not

 binding on the Courtand the Courtmay disregard the recom mendation in its entirety. The

 defendantunderstandsand acknowledges,aspréviously acknowledged in paragraph 2 above, that

 the defendant may not withdraw his plea based upon the Court's decision not to accept a

 sentencing recomm endation m ade by the defendant,this Office,or a recom mendation m ade

 jointlybythedefendantandthisOftice.
        11.    The defendantis aw are thatTitle 28,U nited States Code,Section 1291 and Title

 18,United StatesCode,Section 3742 affordthedefendanttherightto appealthesentenceimposed

 in thiscase. Acknowledging this,in exchange fortheundertakingsmadeby theUnited Statesin

 thispleaagreement,thedefendantherebywaivesallrightsconferred by Sections1291and 3742to

 appealany sentenceimposed,including any restitution order,ortoappealthemannerin which the

 sentence was im posed,unless the sentence exceeds the m axim um perm itted by statute. The

 defendantfurtherunderstandsthatnothing in thisagreem entshallaffed the governm ent'sright

 and/ordutyto appealassetforth in Title 18,United StatesCode,Sedion 3742(b)andTitle28,
 United States Code, Section 1291. However,if the United States appeals the defendant's

 sentencepursuantto Sections37421)and 1291,thedefendantshallbereleased from theabove
 w aiverofhisrightto appealhis sentence.
Case 1:18-cr-20136-FAM Document 63 Entered on FLSD Docket 11/05/2018 Page 6 of 7



        The defendantfurtherhereby waivesal1rightsconferred by Title28, United StatesCode,

 Section 1291to assertany claim that(1)thestatutets)to which thedefendantispleadingguilty
 is/are unconstitutional;and/or(2)the admitted conductdoes notfallwithin the scope ofthe
 statutets)ofconviction.
        By signing this agreem ent,the defendantacknowledgesthatthe defendanthasdiscussed

 theappealwaiversetforth in thisagreem entwith thedefendant'sattom ey. Thedefendantfurther

 agrees,together with this Oftice,to request that the Courtenter a specific tinding that the

 defendant'swaiverofhisrightto appealthe sentenceimposed in thiscase and hisrightto appeal

 hisconviction in the mannerdescribed abovewasknowing and voluntary.

               Defendantrecognizesthatpleading guilty m ay have consequenceswith respectto

 the defendant's imm igration status ifthe defendantisnota citizen ofthe United States. U nder

 federal law,a broad range ofcrim es are removable offenses,including the offense to which

 defendantispleading guilty.Removaland otherimmigration consequencesarethe subjed ofa
 separate proceeding,however,and defendantunderstandsthatno one,including the defendant's

 attorney orthe Court,can predictto a certainty the effectofthe defendant's conviction on the

 defendant'simm igration status. Defendantneverthelessaffinnsthatthedefendantwantsto plead

 guilty regardlessofany im m igration consequencesthatthe defendant'splea m ay entail, even ifthe

 consequence isthe defendant's autom atic rem ovalfrom the United States.
Case 1:18-cr-20136-FAM Document 63 Entered on FLSD Docket 11/05/2018 Page 7 of 7



        13. Thisistheentireagreementandunderstandingbetween thisOfticeandthedefendant.

 There are no otheragreem ents, prom ises,representations, orunderstandings.


                                            ARIA N A FA JA RD O O RSH AN
                                               T         TES A TTO RN EY


 Date: I!/r/1%                       By:
                                                  KURT K        N HEIM ER
                                                  ASSISTANT UN ITED STATES ATTORN EY
                                                                  <
 Date: 11 1 I                       By:
                                                  D 'AR SEY H O ULIH A
                                                  A SSISTAN T FED ERA L PU BLIC D EFEN D ER
                                                  ATTO RN EY FO R D EFEN D AN T
                                              ?.
                                            ...



 Date:Kf/ç,v                        By:Ngjr4q     ,
                                                      -   -   -
                                                                  - '
                                                                    -'   -

                                                  LEW IS RICH AR D BEN NETT
                                                  D EFEN DA N T
